DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 14 defines a program embodying functional descriptive material.  However, the claim does not define a computer readable memory (or “non-transitory computer readable memory”,  "computer usable storage memory", "computer readable memory", "computer readable device", or “a computer readable medium, where the medium is not a signal”), and is thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” – Guidelines Annex IV).   can range from paper on which the program is written, to a program simply contemplated and memorized by a person.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIZAWA KOICHI, JP-2011-186110 A in view of Minoda US 20090311636 A1.

Regarding claim 1, the claimed an information processing apparatus comprising:
the display position adjustment device 300, Figs.1-2) configured to calculate a light intensity distribution indicating a degree of lens blur of a base projector and peak coordinates of the light intensity distribution using a captured image obtained by capturing a test pattern projected by the base projector (first projector 100) in an arrangement state in which a plurality of projectors is arranged such that a part of or an entire projection image projected by each of the plurality of projectors (first projector 100 and second projector 200; Figs.1-2) is displayed in a superimposed manner, the base projector being one of the plurality of projectors (see paragraphs 0037-38). 

b) a second computation section configured to calculate a light intensity distribution centered on the peak coordinates and corresponding to a degree of lens blur of a referencing projector using a captured image obtained by capturing the test pattern projected by the referencing projector, the referencing projector being included in the plurality of projectors other than the base projector, in the arrangement state. 
YOSHIZAWA KOICHI discloses the display position adjustment method for adjusting the display position of at least one of a first projection image and a second projection image displayed onto a projection surface by a first and a second projector includes: a first adjustment amount calculation step for calculating a first adjustment amount for adjusting the display position of at least one of the first projection image See Abstract. Furthermore, the display position adjustment device comprises data generation unit 302 and overlap assessment value calculation unit 304. The fist projector 100 projects a test pattern on the screen and a projected image IMG1 to be displayed. The second projector 200 projects a test pattern that includes dots onto the screen SCR to cause a projected image IMG2. The cross-section data generation unit 302 generates cross-sectional data from the image data of the projected image IMG1. The cross-section data indicates a mountain-shaped luminance distribution with respect to camera pixel position (see Fig.10). 
YOSHIZAWA KOICHI does not specifically disclose “peak coordinates” of a light intensity distribution that indicated a degree of lens defocus regarding a projector, and calculates a light intensity distribution corresponding to the degree of lens defocus regarding a reference projector centered on the peak coordinates.
light intensity distribution determines an angular distribution of an exposure light bundle incident upon the substrate W, and is referred to an effective light source distribution. Furthermore, Minoda discloses that when the aperture AS defocuses from the back focal plane 10b of the fly-eye lens as shown in FIG. 3A, the rays exited from the same fly-eye lens pass different positions on the aperture stop in accordance with the exit angle from the fly-eye lens and the defocus amount (paragraph [0038]). It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the reference of Koichi by providing the peak of the light intensity and the amount of the lens defocus, as taught by Minoda, such being typical considerations of the skilled artisan, the artisan would be motivated to do for the purpose of accurately calculating or estimating the optimum light intensity distribution.


As to claim 13, the claim is a method of claim 1 and, therefore, claim 13 is rejected for the same reasons as shown in claim 1. 

As to claim 14, see the rejection of claim 1 (The CPU reading the program stored in the ROM or RAM, and executing the processing corresponding to the program (para. [0060], Fig.5).  
 
Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johannesson discloses light intensity distribution (paragraphs 0040, 47). Johannesson also discloses maximum light intensity, i.e. peak of the light intensity (para. 0075) and a peak having an image longitudinal coordinator v, which does not correspond to the actual Z-coordinate of the first end portion 16A (Fig.3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354.  The examiner can normally be reached on 7am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PMN
April 16, 2021